Title: From George Washington to Philip Burr Bradley, 14 November 1780
From: Washington, George
To: Bradley, Philip Burr


                        
                            Sir
                             14 November 1780
                        
                        You are to take the charge of the Invalids and such other (Detachments of the Connecticut Line, as were
                            mentioned in the General Orders of the 13th as also of such of the Baggage as shall be sent from thence, to the Winter
                            Quarters of the Troops: and proceed to Kings Ferry, keeping the Baggage in front of the Line of march, and causing the
                            strictest regularity and order to be observed in it.
                        You will send forward an Officer to have Boats provided ready at Kings Ferry to receive and transport the
                            Baggage up the River, that the Waggons may be dismissed, and sent back without delay.
                        The Troops are to cross the River at Kings Ferry, and move on the east side to the vicinity of West Point,
                            where you will receive Major Genl Heath’s further Instructions respecting their disposition, having previously given
                            information to him of the time when you shall arrive.
                        You will be pleased to pay the utmost attention, to prevent the destruction of fences, or violation of any
                            other property, of the Inhabitants on the march; as well as to the accomodation of the Troops under your Command. Given at
                            Head Quarters Passaic Falls this 14th Day of Novr 1780.
                        
                            Go: Washington 
                            Sent also to William Ballard, with the words "Massachusetts Line" substituted for "Connecticut Line" early in
                                the letter. (DLC:GW).
                        
                    